Citation Nr: 1410523	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-20 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. § 1151.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel




INTRODUCTION

The decedent had active service with the Marine Corps Reserve from July 1972 to October 1972, and service from October 1972 to September 1975 with an undesirable discharge.   The appellant is the surviving spouse of the decedent.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, denying the claim currently on appeal.  


FINDINGS OF FACT

1.  The decedent received an undesirable discharge for his period of service from October 1972 to September 1975.  

2.  The decedent's undesirable discharge for his period of service from October 1972 to September 1975 has been found to be due to willful misconduct, and as such, is deemed dishonorable for VA purposes.  

3.  The decedent's period of active duty for training from July 1972 to October 1972 does not qualify as active military service.  

4.  The decedent does not meet the definition of "veteran" for VA purposes.  

5.  As the decedent is not "a veteran," entitlement to DIC benefits under 38 U.S.C.A. § 1151 cannot be established.  




CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under 38 U.S.C.A. § 1151 have not been met, as the decedent is not "a veteran" for VA purposes.  38 U.S.C.A. §§ 101(2), 101(24), 1151 (West 2002); 38 C.F.R. §§ 3.12, 3.102, 3.159, 3.361 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present case, notice and assistance is not required, as the appeal involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

The appellant is seeking DIC benefits under 38 U.S.C.A. § 1151.  Specifically, the record reflects that the decedent was receiving medical treatment at a VA facility in July 2009.  He was subsequently found non-responsive and it was determined that he had choked on a cherry tomato.  After attempts at resuscitation, the decedent was eventually pronounced dead.  The death certificate lists the cause of death as bronchial aspiration due to multiple sclerosis as a consequence of diabetes mellitus and chronic renal failure.  It is the appellant's contention that DIC benefits under 38 U.S.C.A. § 1151 are warranted, as the decedent's death resulted from inadequate supervision by the VA facility.  

Under this chapter, qualifying additional disability or a qualifying death of a veteran will result in compensation in the same manner as if such additional disability or death were service-connected, if the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law furnished by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  

While the Board regrets the outcome of this claim, an evaluation of this matter on the merits is not warranted.  38 U.S.C.A. § 1151 clearly states that compensation is available for the death of "a veteran."  For VA purposes, a veteran is defined as "a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2).  The decedent in the present case does not meet this definition.  As such, VA is not the proper avenue of recovery for this case. 

According to the decedent's DD-214, his character of discharge for his period of service from October 1972 to September 1975 was "undesirable."  A discharge or release under other than honorable conditions is considered to have been issued under dishonorable conditions if it is determined that it was issued because of willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4).  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious, or unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  Id.  As discussed in a previous decision of the Board in January 2008, the decedent was given an undesirable discharge by a military administrative review board which found he was unfit for service secondary to "frequent involvement of a discreditable nature with military authorities."  The decedent was found to have been given 8 non-judicial punishments for a variety of offenses, including unauthorized absences, absences without leave and insubordination.  The Board found that there was no evidence that the decedent was insane at the time of his various offenses and that his offenses could not constitute mere minor offenses.  (See January 2008 Board decision - citing Stringham v. Brown, 8 Vet. App. 445, 448 (1995) for the proposition that "offenses that would interfere with [the] appellant's military duties, indeed preclude their performance . . . could not constitute a minor offense.")  As such, the Board concluded that the decedent's period of service from October 1972 to September 1975 was dishonorable for VA purposes and was a bar to VA compensation benefits.  

The Board also addressed the decedent's service from July 1972 to October 1972, which was deemed to be under honorable conditions, in the January 2008 decision.  However, this service was noted to be based on a period of active duty for training (ACDUTRA).  To qualify as a veteran, however, an individual must have been discharged from active military service.  38 U.S.C.A. § 102(2).  Such service includes full-time duty in the Armed Forces, other than active duty for training.  38 U.S.C.A. § 101(21), (24).  As such, the decedent's service from July 1972 to October 1972 is insufficient to meet the definition of "veteran" under 38 U.S.C.A. § 102(2).  

In summary, the decedent's period of undesirable service from October 1972 to September 1975 is dishonorable for VA purposes, and as such, the decedent does not meet the definition for "veteran" for this period of service.  His period of ACDUTRA from July 1972 to October 1972 also fails to render him a "veteran," as this period of service does not qualify as "active military service."  38 U.S.C.A. § 1151 clearly reads that compensation for DIC benefits shall be awarded for a qualifying death of "a veteran."  As the decedent in this case fails to meet the threshold requirement of having been "a veteran," the appellant's claim must be denied as a matter of law.  38 C.F.R. § 3.12(d); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

The appellant's claim of entitlement to DIC benefits under 38 U.S.C.A. § 1151 must be denied.  



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


